         Case 7-20-cv-07761-PMH                       Document 60       Filed in NYSD on 05/06/2021            Page 1 of 1

                                M. Cabrera & Associates, PC
                                                         Attorneys At Law
                                                  A New Jersey Professional Corporation

New York Address:                     Tel: (845) 531-5474                       New Jersey Address:
2002 Route 17M Unit 12                Fax: (845) 230-6645                    91-93 Van Buren Street
Rear Entrance – Top Floor             info@mcablaw.com                           Newark, NJ 07105
Goshen, NY 10924
                     PLEASE ADDRESS ALL CORRESPONDENCE TO OUR NEW YORK ADDRESS

Matthew M. Cabrera + Managing Attorney                                                                                + Member NJ Bar
Joseph Reilly * + Supervising New York Attorney                                                                      * Member NY Bar


May 6, 2021                                              Application granted. The initial conference scheduled for
                                                         5/13/2021 is adjourned to 6/17/2021 at 9:30 a.m.
Via ECF                                                  SO ORDERED.

                                                         _______________________
Honorable Philip M. Halpern, U.S.D.J.    Philip M. Halpern
United States District Court             United States District Judge
Southern District of New York (White Plains Division)
500 Pearl Street, Room 1950              Dated: White Plains, New York
                                                 May 7, 2021
New York, NY 10007

                    Re:        Peniel Osoria-Cabrera v. Wells Fargo, N.A.
                               Case No.: 7:20-cv-7761-PMH

Dear Judge Halpern:

       As you know, this Firm is counsel for the Plaintiff, Peniel Osoria-Cabrera in the above-captioned matter.
Counsel wishes to advise the Court that all the remaining Defendants have come to initial terms regarding
settlement and resolution of this case. Settlement Agreements have been forwarded and we are awaiting
signatures. Upon receipt of the signed agreements and full satisfaction of the terms, a notice of dismissal shall be
filed with the Court. Counsel has communicated with counsel for all the remaining Defendants and all parties
request that the conference currently scheduled for May 13, 2021 be adjourned until June 17, 2021. It is the
expectation of all parties that all matters regarding this case will be filed and resolved on or before the adjourned
June 17, 2021 date.
        .


                                                                                           Respectfully,


                                                                                           /s/ Matthew M. Cabrera
                                                                                           Matthew M. Cabrera, Esq.

CC:
David Sverdlov – Counsel for Experian Information Solutions, Inc.,
Evan Rutter – Counsel for Trans Union,
Charles Campbell – Counsel for Equifax
